         ATTACHMENT C




Case 6:20-cv-02079-LRR-KEM Document 31-4 Filed 11/16/20 Page 1 of 9
9/8/2020                                                    Homeland Security Presidential Directive 7 | CISA

                                                                                                                                 TLP:WHITE




   HOMELAND SECURITY PRESIDENTIAL DIRECTIVE 7:
   CRITICAL INFRASTRUCTURE IDENTIFICATION,
   PRIORITIZATION, AND PROTECTION
   Original release date: June 27, 2008 | Last revised: September 22, 2015


   Homeland Security Presidential Directive 7 establishes a national policy for Federal departments
   and agencies to identify and prioritize critical infrastructure and to protect them from terrorist
   attacks. The directive defines relevant terms and delivers 31 policy statements. These policy
   statements define what the directive covers and the roles various federal, state, and local agencies
   will play in carrying it out.

   Homeland Security Presidential Directive 7: Full Text
   December 17, 2003
   SUBJECT: Critical Infrastructure Identification, Prioritization, and Protection

            Purpose
     1. This directive establishes a national policy for Federal departments and agencies to identify and
        prioritize United States critical infrastructure and key resources and to protect them from terrorist
        attacks.

           Background
     2. Terrorists seek to destroy, incapacitate, or exploit critical infrastructure and key resources across the
        United States to threaten national security, cause mass casualties, weaken our economy, and damage
        public morale and confidence.
     3. America's open and technologically complex society includes a wide array of critical infrastructure and
        key resources that are potential terrorist targets. The majority of these are owned and operated by the
        private sector and State or local governments. These critical infrastructures and key resources are both
        physical and cyber-based and span all sectors of the economy.
     4. Critical infrastructure and key resources provide the essential services that underpin American society.
        The Nation possesses numerous key resources, whose exploitation or destruction by terrorists could
        cause catastrophic health e ects or mass casualties comparable to those from the use of a weapon of
        mass destruction, or could profoundly a ect our national prestige and morale. In addition, there is
        critical infrastructure so vital that its incapacitation, exploitation, or destruction, through terrorist
        attack, could have a debilitating e ect on security and economic well-being.
                                                                                                        TLP:WHITE
                  Case 6:20-cv-02079-LRR-KEM Document 31-4 Filed 11/16/20 Page 2 of 9
https://www.cisa.gov/homeland-security-presidential-directive-7#:~:text=TLP%3AWHITE-,Homeland Security Presidential Directive 7,Infrastructure Ide…   1/8
9/8/2020                                                    Homeland Security Presidential Directive 7 | CISA

     5. While it is not possible to protect or eliminate the vulnerability of all critical infrastructureTLP:WHITE
                                                                                                         and key
        resources throughout the country, strategic improvements in security can make it more di icult for
        attacks to succeed and can lessen the impact of attacks that may occur. In addition to strategic security
        enhancements, tactical security improvements can be rapidly implemented to deter, mitigate, or
        neutralize potential attacks.

           Definitions
     6. In this directive:
          a. The term "critical infrastructure" has the meaning given to that term in section 1016(e) of the USA
             PATRIOT Act of 2001 (42 U.S.C. 5195c(e)).
         b. The term "key resources" has the meaning given that term in section 2(9) of the Homeland Security
             Act of 2002 (6 U.S.C. 101(9)).
          c. The term "the Department" means the Department of Homeland Security.
         d. The term "Federal departments and agencies" means those executive departments enumerated in
             5 U.S.C. 101, and the Department of Homeland Security; independent establishments as defined by
             5 U.S.C. 104(1);Government corporations as defined by 5 U.S.C. 103(1); and the United States Postal
             Service.
          e. The terms "State," and "local government," when used in a geographical sense, have the same
             meanings given to those terms in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).
          f. The term "the Secretary" means the Secretary of Homeland Security.
          g. The term "Sector-Specific Agency" means a Federal department or agency responsible for
             infrastructure protection activities in a designated critical infrastructure sector or key resources
             category. Sector-Specific Agencies will conduct their activities under this directive in accordance
             with guidance provided by the Secretary.
         h. The terms "protect" and "secure" mean reducing the vulnerability of critical infrastructure or key
             resources in order to deter, mitigate, or neutralize terrorist attacks.

           Policy
     7. It is the policy of the United States to enhance the protection of our Nation's critical infrastructure and
        key resources against terrorist acts that could:
          a. cause catastrophic health e ects or mass casualties comparable to those from the use of a weapon
              of mass destruction;
          b. impair Federal departments and agencies' abilities to perform essential missions, or to ensure the
              public's health and safety;
          c. undermine State and local government capacities to maintain order and to deliver minimum
              essential public services;
          d. damage the private sector's capability to ensure the orderly functioning of the economy and
              delivery of essential services;
          e. have a negative e ect on the economy through the cascading disruption of other critical
              infrastructure and key resources; or
           f. undermine the public's morale and confidence in our national economic and political institutions.


                                                                                                                                 TLP:WHITE
                    Case 6:20-cv-02079-LRR-KEM Document 31-4 Filed 11/16/20 Page 3 of 9
https://www.cisa.gov/homeland-security-presidential-directive-7#:~:text=TLP%3AWHITE-,Homeland Security Presidential Directive 7,Infrastructure Ide…   2/8
9/8/2020                                                    Homeland Security Presidential Directive 7 | CISA

    8. Federal departments and agencies will identify, prioritize, and coordinate the protection of     critical
                                                                                                      TLP:WHITE
       infrastructure and key resources in order to prevent, deter, and mitigate the e ects of deliberate e orts
       to destroy, incapacitate, or exploit them. Federal departments and agencies will work with State and
       local governments and the private sector to accomplish this objective.
    9. Federal departments and agencies will ensure that homeland security programs do not diminish the
       overall economic security of the United States.
   10. Federal departments and agencies will appropriately protect information associated with carrying out
       this directive, including handling voluntarily provided information and information that would
       facilitate terrorist targeting of critical infrastructure and key resources consistent with the Homeland
       Security Act of 2002 and other applicable legal authorities.
   11. Federal departments and agencies shall implement this directive in a manner consistent with
       applicable provisions of law, including those protecting the rights of United States persons.

           Roles and Responsibilities of the Secretary
   12. In carrying out the functions assigned in the Homeland Security Act of 2002, the Secretary shall be
       responsible for coordinating the overall national e ort to enhance the protection of the critical
       infrastructure and key resources of the United States. The Secretary shall serve as the principal Federal
       o icial to lead, integrate, and coordinate implementation of e orts among Federal departments and
       agencies, State and local governments, and the private sector to protect critical infrastructure and key
       resources.
   13. Consistent with this directive, the Secretary will identify, prioritize, and coordinate the protection of
       critical infrastructure and key resources with an emphasis on critical infrastructure and key resources
       that could be exploited to cause catastrophic health e ects or mass casualties comparable to those
       from the use of a weapon of mass destruction.
   14. The Secretary will establish uniform policies, approaches, guidelines, and methodologies for
       integrating Federal infrastructure protection and risk management activities within and across sectors
       along with metrics and criteria for related programs and activities.
   15. The Secretary shall coordinate protection activities for each of the following critical infrastructure
       sectors: information technology; telecommunications; chemical; transportation systems, including
       mass transit, aviation, maritime, ground/surface, and rail and pipeline systems; emergency services;
       and postal and shipping. The Department shall coordinate with appropriate departments and agencies
       to ensure the protection of other key resources including dams, government facilities, and commercial
       facilities. In addition, in its role as overall cross-sector coordinator, the Department shall also evaluate
       the need for and coordinate the coverage of additional critical infrastructure and key resources
       categories over time, as appropriate.
   16. The Secretary will continue to maintain an organization to serve as a focal point for the security of
       cyberspace. The organization will facilitate interactions and collaborations between and among
       Federal departments and agencies, State and local governments, the private sector, academia and
       international organizations. To the extent permitted by law, Federal departments and agencies with
       cyber expertise, including but not limited to the Departments of Justice, Commerce, the Treasury,
       Defense, Energy, and State, and the Central Intelligence Agency, will collaborate with and support the
       organization in accomplishing its mission. The organization's mission includes analysis, warning,
       information sharing, vulnerability reduction, mitigation, and aiding national recovery e orts for critical
       infrastructure information systems. The organization will support the Department of Justice     TLP:WHITE
                                                                                                          and other
                 Case 6:20-cv-02079-LRR-KEM Document 31-4 Filed 11/16/20 Page 4 of 9
https://www.cisa.gov/homeland-security-presidential-directive-7#:~:text=TLP%3AWHITE-,Homeland Security Presidential Directive 7,Infrastructure Ide…   3/8
9/8/2020                                                    Homeland Security Presidential Directive 7 | CISA

       law enforcement agencies in their continuing missions to investigate and prosecute threats to and
                                                                                               TLP:WHITE
       attacks against cyberspace, to the extent permitted by law.
   17. The Secretary will work closely with other Federal departments and agencies, State and local
       governments, and the private sector in accomplishing the objectives of this directive.

           Roles and Responsibilities of Sector-Specific Federal Agencies
   18. Recognizing that each infrastructure sector possesses its own unique characteristics and operating
       models, there are designated Sector-Specific Agencies, including:
        a. Department of Agriculture -- agriculture, food (meat, poultry, egg products);
        b. Health and Human Services -- public health, healthcare, and food (other than meat, poultry, egg
            products);
        c. Environmental Protection Agency -- drinking water and water treatment systems;
        d. Department of Energy -- energy, including the production refining, storage, and distribution of oil
            and gas, and electric power except for commercial nuclear power facilities;
        e. Department of the Treasury -- banking and finance;
         f. Department of the Interior -- national monuments and icons; and
        g. Department of Defense -- defense industrial base.

   19. In accordance with guidance provided by the Secretary, Sector-Specific Agencies shall:
         a. collaborate with all relevant Federal departments and agencies, State and local governments, and
            the private sector, including with key persons and entities in their infrastructure sector;
        b. conduct or facilitate vulnerability assessments of the sector; and
         c. encourage risk management strategies to protect against and mitigate the e ects of attacks against
            critical infrastructure and key resources.

   20. Nothing in this directive alters, or impedes the ability to carry out, the authorities of the Federal
       departments and agencies to perform their responsibilities under law and consistent with applicable
       legal authorities and presidential guidance.
   21. Federal departments and agencies shall cooperate with the Department in implementing this directive,
       consistent with the Homeland Security Act of 2002 and other applicable legal authorities.

           Roles and Responsibilities of Other Departments, Agencies, and O ices
   22. In addition to the responsibilities given the Department and Sector-Specific Agencies, there are special
       functions of various Federal departments and agencies and components of the Executive O ice of the
       President related to critical infrastructure and key resources protection.
         a. The Department of State, in conjunction with the Department, and the Departments of Justice,
            Commerce, Defense, the Treasury and other appropriate agencies, will work with foreign countries
            and international organizations to strengthen the protection of United States critical infrastructure
            and key resources.
        b. The Department of Justice, including the Federal Bureau of Investigation, will reduce domestic
            terrorist threats, and investigate and prosecute actual or attempted terrorist attacks on, sabotage
            of, or disruptions of critical infrastructure and key resources. The Attorney General and the

                                                                                                                                 TLP:WHITE
                   Case 6:20-cv-02079-LRR-KEM Document 31-4 Filed 11/16/20 Page 5 of 9
https://www.cisa.gov/homeland-security-presidential-directive-7#:~:text=TLP%3AWHITE-,Homeland Security Presidential Directive 7,Infrastructure Ide…   4/8
9/8/2020                                                    Homeland Security Presidential Directive 7 | CISA

               Secretary shall use applicable statutory authority and attendant mechanisms for cooperation
                                                                                                        TLP:WHITEand
               coordination, including but not limited to those established by presidential directive.
           c. The Department of Commerce, in coordination with the Department, will work with private sector,
               research, academic, and government organizations to improve technology for cyber systems and
               promote other critical infrastructure e orts, including using its authority under the Defense
               Production Act to assure the timely availability of industrial products, materials, and services to
               meet homeland security requirements.
           d. A Critical Infrastructure Protection Policy Coordinating Committee will advise the Homeland
               Security Council on interagency policy related to physical and cyber infrastructure protection. This
               PCC will be chaired by a Federal o icer or employee designated by the Assistant to the President for
               Homeland Security.
           e. The O ice of Science and Technology Policy, in coordination with the Department, will coordinate
               interagency research and development to enhance the protection of critical infrastructure and key
               resources.
            f. The O ice of Management and Budget (OMB) shall oversee the implementation of government-
               wide policies, principles, standards, and guidelines for Federal government computer security
               programs. The Director of OMB will ensure the operation of a central Federal information security
               incident center consistent with the requirements of the Federal Information Security Management
               Act of 2002.
           g. Consistent with the E-Government Act of 2002, the Chief Information O icers Council shall be the
               principal interagency forum for improving agency practices related to the design, acquisition,
               development, modernization, use, operation, sharing, and performance of information resources of
               Federal departments and agencies.
           h. The Department of Transportation and the Department will collaborate on all matters relating to
               transportation security and transportation infrastructure protection. The Department of
               Transportation is responsible for operating the national air space system. The Department of
               Transportation and the Department will collaborate in regulating the transportation of hazardous
               materials by all modes (including pipelines).
            i. All Federal departments and agencies shall work with the sectors relevant to their responsibilities
               to reduce the consequences of catastrophic failures not caused by terrorism.

   23. The heads of all Federal departments and agencies will coordinate and cooperate with the Secretary as
       appropriate and consistent with their own responsibilities for protecting critical infrastructure and key
       resources.
   24. All Federal department and agency heads are responsible for the identification, prioritization,
       assessment, remediation, and protection of their respective internal critical infrastructure and key
       resources. Consistent with the Federal Information Security Management Act of 2002, agencies will
       identify and provide information security protections commensurate with the risk and magnitude of
       the harm resulting from the unauthorized access, use, disclosure, disruption, modification, or
       destruction of information.

           Coordination with the Private Sector
   25. In accordance with applicable laws or regulations, the Department and the Sector-Specific Agencies
                                                                                                 TLP:WHITEof
       will collaborate with appropriate private sector entities and continue to encourage the development
                Case 6:20-cv-02079-LRR-KEM Document 31-4 Filed 11/16/20 Page 6 of 9
https://www.cisa.gov/homeland-security-presidential-directive-7#:~:text=TLP%3AWHITE-,Homeland Security Presidential Directive 7,Infrastructure Ide…   5/8
9/8/2020                                                    Homeland Security Presidential Directive 7 | CISA

           information sharing and analysis mechanisms. Additionally, the Department and Sector-Specific   TLP:WHITE
           Agencies shall collaborate with the private sector and continue to support sector-coordinating
           mechanisms:
             a. to identify, prioritize, and coordinate the protection of critical infrastructure and key resources; and
            b. to facilitate sharing of information about physical and cyber threats, vulnerabilities, incidents,
                potential protective measures, and best practices.

           National Special Security Events
   26. The Secretary, a er consultation with the Homeland Security Council, shall be responsible for
       designating events as "National Special Security Events" (NSSEs). This directive supersedes language
       in previous presidential directives regarding the designation of NSSEs that is inconsistent herewith.

           Implementation
   27. Consistent with the Homeland Security Act of 2002, the Secretary shall produce a comprehensive,
       integrated National Plan for Critical Infrastructure and Key Resources Protection to outline national
       goals, objectives, milestones, and key initiatives within 1 year from the issuance of this directive. The
       Plan shall include, in addition to other Homeland Security-related elements as the Secretary deems
       appropriate, the following elements:
         a. a strategy to identify, prioritize, and coordinate the protection of critical infrastructure and key
            resources, including how the Department intends to work with Federal departments and agencies,
            State and local governments, the private sector, and foreign countries and international
            organizations;
        b. a summary of activities to be undertaken in order to: define and prioritize, reduce the vulnerability
            of, and coordinate the protection of critical infrastructure and key resources;
         c. a summary of initiatives for sharing critical infrastructure and key resources information and for
            providing critical infrastructure and key resources threat warning data to State and local
            governments and the private sector; and
        d. coordination and integration, as appropriate, with other Federal emergency management and
            preparedness activities including the National Response Plan and applicable national preparedness
            goals.

   28. The Secretary, consistent with the Homeland Security Act of 2002 and other applicable legal authorities
       and presidential guidance, shall establish appropriate systems, mechanisms, and procedures to share
       homeland security information relevant to threats and vulnerabilities in national critical infrastructure
       and key resources with other Federal departments and agencies, State and local governments, and the
       private sector in a timely manner.
   29. The Secretary will continue to work with the Nuclear Regulatory Commission and, as appropriate, the
       Department of Energy in order to ensure the necessary protection of:
        a. commercial nuclear reactors for generating electric power and non-power nuclear reactors used for
           research, testing, and training;
        b. nuclear materials in medical, industrial, and academic settings and facilities that fabricate nuclear
           fuel; and

                                                                                                                                 TLP:WHITE
                   Case 6:20-cv-02079-LRR-KEM Document 31-4 Filed 11/16/20 Page 7 of 9
https://www.cisa.gov/homeland-security-presidential-directive-7#:~:text=TLP%3AWHITE-,Homeland Security Presidential Directive 7,Infrastructure Ide…   6/8
9/8/2020                                                    Homeland Security Presidential Directive 7 | CISA

            c. the transportation, storage, and disposal of nuclear materials and waste.                                         TLP:WHITE

   30. In coordination with the Director of the O ice of Science and Technology Policy, the Secretary shall
       prepare on an annual basis a Federal Research and Development Plan in support of this directive.
   31. The Secretary will collaborate with other appropriate Federal departments and agencies to develop a
       program, consistent with applicable law, to geospatially map, image, analyze, and sort critical
       infrastructure and key resources by utilizing commercial satellite and airborne systems, and existing
       capabilities within other agencies. National technical means should be considered as an option of last
       resort. The Secretary, with advice from the Director of Central Intelligence, the Secretaries of Defense
       and the Interior, and the heads of other appropriate Federal departments and agencies, shall develop
       mechanisms for accomplishing this initiative. The Attorney General shall provide legal advice as
       necessary.
   32. The Secretary will utilize existing, and develop new, capabilities as needed to model comprehensively
       the potential implications of terrorist exploitation of vulnerabilities in critical infrastructure and key
       resources, placing specific focus on densely populated areas. Agencies with relevant modeling
       capabilities shall cooperate with the Secretary to develop appropriate mechanisms for accomplishing
       this initiative.
   33. The Secretary will develop a national indications and warnings architecture for infrastructure
       protection and capabilities that will facilitate:
         a. an understanding of baseline infrastructure operations;
        b. the identification of indicators and precursors to an attack; and
         c. a surge capacity for detecting and analyzing patterns of potential attacks.

           In developing a national indications and warnings architecture, the Department will work with Federal,
           State, local, and non-governmental entities to develop an integrated view of physical and cyber
           infrastructure and key resources.

   34. By July 2004, the heads of all Federal departments and agencies shall develop and submit to the
       Director of the OMB for approval plans for protecting the physical and cyber critical infrastructure and
       key resources that they own or operate. These plans shall address identification, prioritization,
       protection, and contingency planning, including the recovery and reconstitution of essential
       capabilities.
   35. On an annual basis, the Sector-Specific Agencies shall report to the Secretary on their e orts to
       identify, prioritize, and coordinate the protection of critical infrastructure and key resources in their
       respective sectors. The report shall be submitted within 1 year from the issuance of this directive and
       on an annual basis therea er.
   36. The Assistant to the President for Homeland Security and the Assistant to the President for National
       Security A airs will lead a national security and emergency preparedness communications policy
       review, with the heads of the appropriate Federal departments and agencies, related to convergence
       and next generation architecture. Within 6 months a er the issuance of this directive, the Assistant to
       the President for Homeland Security and the Assistant to the President for National Security A airs
       shall submit for my consideration any recommended changes to such policy.
   37. This directive supersedes Presidential Decision Directive/NSC-63 of May 22, 1998 ("Critical
       Infrastructure Protection"), and any Presidential directives issued prior to this directive toTLP:WHITE
                                                                                                      the extent of
                Case 6:20-cv-02079-LRR-KEM Document 31-4 Filed 11/16/20 Page 8 of 9
https://www.cisa.gov/homeland-security-presidential-directive-7#:~:text=TLP%3AWHITE-,Homeland Security Presidential Directive 7,Infrastructure Ide…   7/8
9/8/2020                                                    Homeland Security Presidential Directive 7 | CISA

       any inconsistency. Moreover, the Assistant to the President for Homeland Security and theTLP:WHITE
                                                                                                    Assistant to
       the President for National Security A airs shall jointly submit for my consideration a Presidential
       directive to make changes in Presidential directives issued prior to this date that conform such
       directives to this directive.
   38. This directive is intended only to improve the internal management of the executive branch of the
       Federal Government, and it is not intended to, and does not, create any right or benefit, substantive or
       procedural, enforceable at law or in equity, against the United States, its departments, agencies, or
       other entities, its o icers or employees, or any other person.




                                                                                                                                 TLP:WHITE
                   Case 6:20-cv-02079-LRR-KEM Document 31-4 Filed 11/16/20 Page 9 of 9
https://www.cisa.gov/homeland-security-presidential-directive-7#:~:text=TLP%3AWHITE-,Homeland Security Presidential Directive 7,Infrastructure Ide…   8/8
